OPINION — AG — WE ADVISE YOU AND STATE AS THE OPINION OF THE ATTORNEY GENERAL THAT YOU ARE NOT AUTHORIZED TO RELEASE INMATES CONCERNED ON ANY ORDER FROM THE COMMITTING COURT WHICH MIGHT PURPORT TO NOW OR SUBSEQUENTLY SUSPEND THE SENTENCES WHICH THEY ARE NOW SERVING. WE SPECIFICALLY LIMIT OUR OPINION TO THE ABOVE, HOWEVER, AND DO NOT HOLD THAT THE JUDGEMENT AND SENTENCES CONCERNED ARE NOT SUBJECT TO ATTACK AND/OR BEING SET ASIDE, VACATED, OR HELD VOID IN COLLATERAL PROCEEDINGS, SUCH AS HABEAS CORPUS. IN THE EVENT A COURT OF COMPETENT JURISDICTION ENTERS A VALID ORDER VOIDING THE JUDGEMENTS, YOU WOULD, OF COURSE, BE REQUIRED TO RELEASE THE SUBJECT INMATES PURSUANT TO SUCH ORDER. INASMUCH AS HABEAS CORPUS WOULD NOT NOW LIE IN THE COMMITTING COURT AND WE ENTERTAIN DOUBT THAT IT MAY IN ANY WAY REGAIN JURISDICTION OVER THESE INMATES, WE WOULD SUGGEST THAT YOU SEEK OUR FURTHER ADVICE IN THE PREMISES IN CASE YOU RECEIVE ANY ORDERS RESPECTING THESE INMATES FROM SAID COURT. CITE:  22 O.S. 1941 991 [22-991], 22 O.S. 1941 992 [22-992], 22 O.S. 1961 992 [22-992], 22 O.S. 1961 991 [22-991] [22-991], 22 O.S. 1965 Supp., 994 [22-994] (HUGH COLLUM) FILENAME: m0000955 JOE HARP STATE REFORMATORY ATTORNEY GENERAL OF OKLAHOMA — OPINION MARCH 20, 1967 OPINION — AG — WE ADVISE YOU AND STATE AS THE OPINION OF THE ATTORNEY GENERAL THAT YOU ARE NOT AUTHORIZED TO RELEASE INMATES CONCERNED ON ANY ORDER FROM THE COMMITTING COURT WHICH MIGHT PURPORT TO NOW OR SUBSEQUENTLY SUSPEND THE SENTENCES WHICH THEY ARE NOW SERVING. WE SPECIFICALLY LIMIT OUR OPINION TO THE ABOVE, HOWEVER, AND DO NOT HOLD THAT THE JUDGEMENT AND SENTENCES CONCERNED ARE NOT SUBJECT TO ATTACK AND/OR BEING SET ASIDE, VACATED, OR HELD VOID IN COLLATERAL PROCEEDINGS, SUCH AS HABEAS CORPUS. IN THE EVENT A COURT OF COMPETENT JURISDICTION ENTERS A VALID ORDER VOIDING THE JUDGEMENTS, YOU WOULD, OF COURSE, BE REQUIRED TO RELEASE THE SUBJECT INMATES PURSUANT TO SUCH ORDER. INASMUCH AS HABEAS CORPUS WOULD NOT NOW LIE IN THE COMMITTING COURT AND WE ENTERTAIN DOUBT THAT IT MAY IN ANY WAY REGAIN JURISDICTION OVER THESE INMATES, WE WOULD SUGGEST THAT YOU SEEK OUR FURTHER ADVICE IN THE PREMISES IN CASE YOU RECEIVE ANY ORDERS RESPECTING THESE INMATES FROM SAID COURT. CITE:  22 O.S. 1941 991 [22-991], 22 O.S. 1941 992 [22-992], 22 O.S. 1961 992 [22-992], 22 O.S. 1961 991 [22-991], 22 O.S. 1965 Supp., 994 [22-994] (HUGH COLLUM)